Exhibit 10.2

 

PERFORMANCE STOCK UNIT AGREEMENT

 

PURSUANT TO THE

 

FALCON MINERALS CORPORATION

 

2018 LONG-TERM INCENTIVE PLAN

 

* * * * *

 

Participant: [Name]

 

Grant Date: May [●], 2019

 

Target Number of Performance Stock Units Granted: [●]

 

Maximum Number of Performance Stock Units Granted: [●]

 

* * * * *

 

THIS PERFORMANCE STOCK UNIT AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Falcon Minerals
Corporation, a Delaware corporation (the “Company”), and the Participant
specified above, pursuant to the Falcon Minerals Corporation 2018 Long-Term
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and

 

WHEREAS, the Committee has determined in accordance with the Plan that it would
be in the best interests of the Company to grant the Performance Stock Units
(“PSUs”) provided herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto hereby mutually
covenant and agree as follows:

 

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control; provided, however, that any provisions with respect to treatment of the
PSUs upon the Participant’s Termination (as defined below) shall be as provided
in this Agreement.

 

2. Grant of Performance Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of PSUs specified
under Target Number of Performance Stock Units Granted above (i.e., [●] PSUs),
provided that the Participant is eligible to earn PSUs up to the number of PSUs
specified under Maximum Number of Performance Stock Units Granted above (i.e.,
[●] PSUs). Except as otherwise provided by the Plan and this Agreement, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan or this Agreement, including
Section 3(b) below. Subject to Section 5 hereof, the Participant shall not have
the rights of a stockholder in respect of the shares underlying this Award until
such shares are delivered to the Participant in accordance with Section 4
hereof.

 

3. Vesting. The PSUs shall be subject to both time vesting and performance
vesting.

 

(a) Subject to the further provisions of this Section 3, the PSUs subject to
this grant shall time vest on August 23, 2021, provided that the Participant has
not incurred a Termination prior to such date.

 



 

 

 

(b) The PSUs shall performance vest if the following performance targets are met
on or prior to August 23, 2025, in accordance with the following schedules:

 

(i) [●] PSUs will vest on the date that the 30-Day VWAP (as such term is defined
in that certain Contribution Agreement, dated as of June 3, 2018, by and among
Royal Resources L.P., a Delaware limited partnership (“Royal Resources”), Osprey
Energy Acquisition Corp., a Delaware corporation, and such other parties thereto
named therein, as such agreement is in effect as of the date hereof (the
“Contribution Agreement”)) equals or exceeds $10.00 per share (subject to
adjustment in accordance with Section 12 hereof).

 

(ii) An additional [●] PSUs will vest on the date that the 30-Day VWAP equals or
exceeds $12.50 per share (subject to adjustment in accordance with Section 12
hereof) (such target, the “Tier 1 Target” and any such date, the “Tier 1 Target
Date”); provided that an additional number of PSUs shall vest under this Section
3(b)(ii) if any Extraordinary Dividends (as defined in the Contribution
Agreement) were declared during the period commencing on the Grant Date and
ending on the Tier 1 Target Date, with such additional number to be in the same
proportion as the additional number of Common Units (as defined in the
Contribution Agreement), if any, issued to Royal Resources under Section
2.6(a)(i) of the Contribution Agreement. Notwithstanding the foregoing, in no
event will the amount of PSUs vesting pursuant to Section 3(b)(ii) exceed [●] in
the aggregate.

 

(iii) An additional [●] PSUs will vest on date that the 30-day VWAP equals or
exceeds $15.00 per share (subject to adjustment in accordance with Section 12
hereof) (such target, the “Tier 2 Target”, and together with the targets
described in Section 3(b)(i) and Section 3(b)(ii), the “Targets”, and each, a
“Target” and any such date, the “Tier 2 Target Date”); provided that the Tier 2
Target shall be decreased effective immediately after the declaration of any
Extraordinary Dividend (as defined in the Contribution Agreement) during the
period commencing on the Grant Date and ending on the Tier 2 Target Date, with
such decrease in the Tier 2 Target, if any, to be the same as the decrease of
the Adjusted Tier 2 Target for Royal Resources under the Contribution Agreement;
provided further, that in no instance shall the Tier 2 Target be decreased below
$12.50 (subject to adjustment in accordance with Section 12 hereof).

 

(iv) In the event of a Liquidity Event (as defined below) that results in
distributions to stockholders or that involves shares of the Company being
acquired pursuant to a tender offer or an agreement with the Company, the Price
Target (to the extent not previously achieved) shall be applied using the
Liquidity Event Price, as defined below, rather than the 30-Day VWAP as of the
date of the Liquidity Event. For the avoidance of doubt, to the extent that the
foregoing does not cause the PSUs to vest, the Targets shall continue to apply
as set forth in clauses (i), (ii) and (iii) above.

 

(v) The term “Liquidity Event” shall have the meaning set forth in the
Contribution Agreement.

 

(vi) The term “Liquidity Event Price” shall mean the highest price per share of
Common Stock paid in any Liquidity Event.

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
except for acceleration as provided herein or in the Plan. For avoidance of
doubt, once the 30-day VWAP targets set forth above are achieved, such PSU shall
not become unvested if the trading price of the Company subsequently declines.
Any PSUs that have not vested in accordance with the terms of this Agreement as
of August 23, 2025 shall be forfeited for no consideration on August 23, 2025.

 

(c) Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the PSUs at any time and for any reason.

 

(d) Qualifying Termination. Upon the Participant’s Termination by the Company
without Cause or upon the Participant’s Termination due to the Participant’s
death or Disability (any such termination, a “Qualifying Termination”), the PSUs
shall be time vested as of the date of termination and shall be performance
vested, to the extent not yet performance vested, based on the achievement of
one or more of the Targets, if any, achieved on or within 30 days following the
Participant’s date of the Qualifying Termination. Any PSUs that have not vested
in accordance with this Section 3(d) shall be forfeited for no consideration as
of the date 30 days after the Qualifying Termination.

 

(e) Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder, other than in the event of a Qualifying Termination, upon the
Participant’s Termination for any reason before all of the PSUs subject to this
grant have vested, any unvested PSUs shall automatically terminate and shall be
forfeited as of the date of the Participant’s Termination.

 



2

 

 

4. Delivery of Shares or Cash.

 

(a) Within thirty (30) days following the date on which both the time and the
performance vesting criteria have been met with respect to PSUs, the Participant
shall receive the number of shares of Common Stock that correspond to the number
of PSUs that have become vested on the applicable vesting date or, in the sole
discretion of the Committee, an amount in cash equal to the Fair Market Value of
a share of Common Stock on the date of vesting for each PSU. Whether payment is
made in the form of Common Stock or cash, or a combination thereof, shall be
determined in the sole discretion of the Committee.

 

(b) Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) ninety
(90) days following the date such distribution would otherwise have been made
hereunder.

 

5. Dividends; Rights as Stockholder. Except as otherwise provided herein, the
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock covered by any PSU, including any rights to cash dividends on
shares of Common Stock issuable hereunder, unless and until the Participant has
become the holder of record of such shares.

 

6. Non-Transferability. Subject to Section 19 hereof, no portion of the PSUs may
be sold, assigned, transferred, encumbered, hypothecated or pledged by the
Participant, other than to the Company as a result of forfeiture of the PSUs or
in the event of the Participant’s death or disability, as provided herein,
unless and until payment is made in respect of vested PSUs in accordance with
the provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.

 

7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

 

8. Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the PSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. At the discretion of
the Company, any minimum statutorily required withholding obligation with regard
to the Participant may be satisfied by reducing the amount of cash or shares of
Common Stock otherwise deliverable to the Participant hereunder.

 

9. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section.

 

10. Securities Representations. The PSUs are being issued to the Participant and
this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant. The Participant
acknowledges, represents and warrants that:

 

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.

 

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, any shares of Common Stock issued to the Participant in
respect of the PSUs must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such shares
and the Company is under no obligation to register such shares (or to file a
“re-offer prospectus”).

 

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issued to the Participant in respect of
the PSUs hereunder may be made only in limited amounts in accordance with the
terms and conditions of Rule 144 or any exemption therefrom.

 



3

 

 

11. Restrictive Covenants.

 

(a) Confidentiality. During the course of the Participant’s employment with the
Company, the Participant will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors. The Participant agrees that the Participant shall not,
directly or indirectly, other than in the good faith performance of his duties
hereunder, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Participant’s assigned duties and for
the benefit of the Company, either during the period of the Participant’s
employment or at any time thereafter, any Confidential Information or other
confidential or proprietary information received from third parties subject to a
duty on the Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Participant during the Participant’s employment by the Company (or any
predecessor). The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure to the Participant; (ii) becomes generally
known to the public subsequent to disclosure to the Participant through no
wrongful act of the Participant or any representative of the Participant; (iii)
is independently developed by Participant, or comes into possession of the
Participant, other than in connection with his employment by the Company; or
(iv) the Participant is required to disclose by applicable law, regulation or
legal process (provided that the Participant provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).

 

(b) Nonsolicitation; Noninterference.

 

(i) During the Participant’s employment with the Company and the Restricted
Period (as defined below), the Participant agrees that the Participant shall
not, except in the furtherance of the Participant’s duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, aid or induce any customer of the Company
or any of its subsidiaries or affiliates to purchase goods or services then sold
by the Company or any of its subsidiaries or affiliates from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer.

 

(ii) During the Participant’s employment with the Company and the Restricted
Period, the Participant agrees that the Participant shall not, except in the
furtherance of the Participant’s duties to the Company, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or affiliates
and any of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 11(b)(ii) while
so employed or retained and for a period of six (6) months thereafter.
Notwithstanding the foregoing, a general solicitation that is not targeted at
employees, representatives, or agents of the Company shall not constitute a
breach of this Section 11(b)(ii).

 

(iii) “Restricted Period” means the period beginning on the Participant’s last
day of employment with the Company and ending on the first anniversary thereof.

 

(c) Nondisparagement. The Participant agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Participant’s duties to the Company while the Participant is employed by the
Company. The Company agrees to instruct its officers and directors at the time
of the Participant’s termination and, to the extent the Participant is
terminated in connection with a Change in Control, its officers and directors in
the ninety (90) day period following such Change in Control, not to make
negative comments about or otherwise disparage the Participant other than in the
good faith performance of duties to the Company. This Section 11(c) shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

 



4

 

 

(d) Inventions.

 

(i) The Participant acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, works of authorship and other work product, whether
patentable or unpatentable, (A) that are reduced to practice, created, invented,
designed, developed, contributed to, or improved with the use of any Company
resources and/or within the scope of the Participant’s work with the Company or
that relate to the business, operations or actual or demonstrably anticipated
research or development of the Company, and that are made or conceived by the
Participant, solely or jointly with others, during the period of employment (the
“Employment Term”), or (B) suggested by any work that the Participant performs
in connection with the Company, either while performing the Participant’s duties
with the Company or on the Participant’s own time, shall belong exclusively to
the Company (or its designee), whether or not patent or other applications for
intellectual property protection are filed thereon (the “Inventions”). The
Participant will keep full and complete written records (the “Records”), in the
manner prescribed by the Company, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company. The Records shall be
the sole and exclusive property of the Company, and the Participant will
surrender them upon the termination of the Employment Term, or upon the
Company’s request. The Participant irrevocably conveys, transfers and assigns to
the Company the Inventions and all patents or other intellectual property rights
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in the Participant’s name
or in the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”). The Participant will, at any time during
and subsequent to the Employment Term, make such applications, sign such papers,
take all rightful oaths, and perform all other acts as may be requested from
time to time by the Company to perfect, record, enforce, protect, patent or
register the Company’s rights in the Inventions, all without additional
compensation to the Participant from the Company but at the Company’s sole
expense. The Participant will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Participant from the Company.

 

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Participant agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Participant. If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, or the rights in such Inventions do
not otherwise automatically vest in the Company, the Participant hereby
irrevocably conveys, transfers and assigns to the Company, all rights, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Participant’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Participant hereby waives any so-called “moral rights” with
respect to the Inventions. To the extent that the Participant has any rights in
the results and proceeds of the Participant’s service to the Company that cannot
be assigned in the manner described herein, the Participant agrees to
unconditionally waive the enforcement of such rights. The Participant hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon including, without limitation, any rights that would
otherwise accrue to the Participant’s benefit by virtue of the Participant being
an employee of or other service provider to the Company.

 



5

 

 

(iii) 18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—(A) is made—(i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

 

(e) Reasonableness of Covenants. In signing this Agreement, the Participant
gives the Company assurance that the Participant has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 11 hereof. The Participant agrees that
these restraints are necessary for the reasonable and proper protection of the
Company and its affiliates and their Confidential Information and that each and
every one of the restraints is reasonable in respect to subject matter, length
of time and geographic area, and that these restraints, individually or in the
aggregate, will not prevent the Participant from obtaining other suitable
employment during the period in which the Participant is bound by the
restraints. The Participant agrees that, before providing services, whether as
an employee or consultant, to any entity during the period of time that the
Participant is subject to the constraints in Section 11(a) hereof, the
Participant will provide a copy of Section 11 of this Agreement to such entity.
The Participant acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates and that
the Participant has sufficient assets and skills to provide a livelihood while
such covenants remain in force. The Participant further covenants that the
Participant will not challenge the reasonableness or enforceability of any of
the covenants set forth in this Section 11, and that the Participant will
reimburse the Company and its affiliates for all costs (including reasonable
attorneys’ fees) incurred in connection with any action to enforce any of the
provisions of this Section 11 if either the Company and/or its affiliates
prevails on any material issue involved in such dispute or if the Participant
challenges the reasonableness or enforceability of any of the provisions of this
Section 11. It is also agreed that each of the Company’s affiliates will have
the right to enforce all of the Participant’s obligations to that affiliate
under this Agreement, including without limitation pursuant to this Section 11.

 

(f) Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

 

(g) Tolling. In the event of any violation of the provisions of this Section 11,
the Participant acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

(h) Survival of Provisions. The obligations contained in Section 11 hereof shall
survive the termination or expiration of the Employment Term and the
Participant’s employment with the Company and shall be fully enforceable
thereafter.

 



6

 

 

12. Adjustments for Certain Events. In the event that a transaction or change in
capitalization described in Section 4.2(b) of the Plan occurs, without limiting
the application of Sections 4.2 and 12.1 of the Plan, the Company shall
equitably adjust the Targets to reflect the applicable event. In the event of a
Liquidity Event, the PSUs either (i) shall be assumed by the surviving entity,
with equitable adjustments to the number of PSUs and the Targets or (ii) shall
be fully vested with respect to time vesting and with respect to performance
vesting, shall be vested to the extent Targets are achieved as of the date of
the Liquidity Event, and the shares of Common Stock to be paid in respect of the
PSUs shall be treated in the Liquidity Event as are other shares of Common
Stock.

 

13. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

 

14. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

 

15. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

 

16. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

 

17. Compliance with Laws. The grant of PSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue any
shares of Common Stock pursuant to this Agreement if any such issuance would
violate any such requirements. As a condition to the settlement of the PSUs, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation.

 



7

 

 

18. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

 

19. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

 

20. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

22. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

 

23. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

24. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time, to the extent provided in
Article XIII of the Plan; (b) the award of PSUs made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the PSUs awarded hereunder) give the Participant any right to any
grants or awards in the future whatsoever; and (d) any benefits granted under
this Agreement are not part of the Participant’s ordinary salary, and shall not
be considered as part of such salary in the event of severance, redundancy or
resignation.

 

[Remainder of Page Intentionally Left Blank]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



  FALCON MINERALS CORPORATION       By:     Name:     Title:         PARTICIPANT
          Name: [Name]

 

 

9

 

